Citation Nr: 1116457	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  06-15 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a disability manifested by leg cramps.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to March 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for hypertension, a low back disability and a disability manifested by leg cramps.

This case has been before the Board in September 2007, December 2009 and again in March 2010, and was remanded for additional development of the record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hypertension may not be disassociated from the elevated blood pressure readings recorded in service.

2.  A disorder manifested by leg cramps was not present in service or for many years thereafter, and there is no competent and probative medical evidence linking it to service.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's favor, hypertension was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303(b)(d) (2010).

2.  A disorder manifested by leg cramps was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson.

In a March 2005 letter, issued prior to the rating decision on appeal, and in October 2007 and December 2009 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The October 2007 and December 2009 letters advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records submitted by the Veteran, private and VA medical records, the reports of VA examinations, and the Veteran's testimony at a hearing before the undersigned. 

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In June 2002, the National Personnel Records Center reported that it had conducted an extensive and thorough search for the Veteran's service treatment records, but it was unable to locate the identified records.  It was indicated that the records did not exist, the National Personnel Records Center does not have them or that further efforts to locate them would be futile.  An April 2006 memorandum from the RO notes that, other than an October 1977 periodic examination, the service treatment records were unavailable.  It was stated that all procedures to obtain the records had been followed.  By letter dated later that month, the RO informed the Veteran it had been unable to obtain his service treatment records.  He was informed he could submit documents that could substitute for the service treatment records.  A partial list of such documents was included.  

The Board notes that during the hearing before the undersigned in March 2007, the Veteran brought some service treatment records.  These are all the service treatment records in the claims folder.

In cases such as these, the VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim was undertaken with this duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

	I.  Hypertension 

The available service treatment records disclose various blood pressure readings were recorded from September 1974 to July 1977.  Systolic pressure ranged from 112 to 152, and diastolic pressure ranged from 80 to 98.  On a periodic examination in October 1977, blood pressure was 110/86.  A questionable history of hypertension was noted in December 1977.  Blood pressure was 128/98.  On several occasions, tension headaches were noted.

VA outpatient treatment records show the Veteran was seen in January 2001 for borderline hypertension.  Blood pressure was 155/78.  The assessment was hypertension.  

The Veteran was afforded a VA examination in March 2009.  It was reported the date of onset of hypertension was unknown.  The diagnosis was hypertension.  

While the examiner provided an opinion, it did not clearly address whether the Veteran's hypertension was related to service.  Accordingly, pursuant to the Board's March 2010 remand, another VA examination was conducted in April 2010.  At that time, the examiner stated the Veteran presented to the primary care clinic in 2000 and had elevated blood pressure.  It was indicated the Veteran thought he had high blood pressure prior to that time.  The examiner reviewed the claims folder and VA medical records.  She noted the blood pressure readings recorded in service.  She also noted the Veteran was seen in September 2000 with documented hypertension.  There was no previous history or treatment noted.  It was also reported medication for hypertension was prescribed in January 2001.  The examiner commented she was unable to resolve whether the Veteran's hypertension was related to service without resorting to mere speculation.  She stated the Veteran experienced hypertension related to decongestant use in 1975 while he was treated for an upper respiratory infection.  She observed he was normotensive before and after the treatment.  She observed that after 1977, hypertension was next documented in 2000, some 23 years later.  The examiner opined chronicity was not established and she could not say that the Veteran's hypertension was originally manifested in service without resort to mere speculation.  Guidance from the United States Court of Appeals for Veterans Claims (Court) has indicated that this is essentially non-evidence.

The Board acknowledges the opinion rendered by the VA examiner in April 2010.  It does not, however, preclude a grant of service connection in this case where the Veteran first had elevated blood pressure in service.  There is indication that there was hypertension in service, and it was not always related to upper respiratory treatment.  There is an indication that hypertension was to be ruled out, but it is not clear that was ever done.  While appellant has suspected some hypertension during service, he is not sure.  Nevertheless, there were multiple elevated readings during service, and shown more recently.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board concludes service connection for hypertension is warranted.  

	II.  Disorder manifested by leg cramps

The evidence supporting the Veteran's claim consists of his statements.  During the hearing before the undersigned, the Veteran testified his leg cramps started in service and that he continues to have them.  He claims the cramps started in one leg, but he now has them in both legs.  

VA outpatient treatment records reveal leg cramps were assessed in May 2001.  

The evidence against the Veteran's claim includes the service treatment records and the post-service medical findings.  It was reported on VA examinations in March 2009 and April 2010 that leg cramps were not documented during service.  In an addendum to the April 2010 VA examination, the examiner related, in February 2011, that she reviewed the VA medical notes and there was documentation in October 2000 that the Veteran had complaints of nocturnal leg cramps for "several years" but the date of onset was not identified.  She concluded, based on the fact there is no documentation of complaints of leg cramps in the service treatment records and that there were no ongoing complaints of, or treatment for, leg cramps until 2000, that it was less likely as not that the current nocturnal leg cramps are etiologically related to service.  

The evidence establishes that a disability manifested by leg cramps was not present in service or for many years thereafter.  There is no competent medical evidence linking the current leg cramps to service.  The Board concludes the medical findings are of greater probative value than the Veteran's allegations regarding the onset of leg cramps.  It is not credible to believe that were the cramps present since service that he would not have sought treatment or complained of them on examination.  No such complaints are shown until 2000, many years post-service.  To the extent the Veteran contends it is related to service, the Board finds the medical evidence of record to be more competent and probative of such a relationship than the Veteran's lay contention, as the etiology of a disability requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Inasmuch as the most probative evidence fails to establish the Veteran's leg cramps are related to service, the preponderance of the evidence is against the claim and service connection is denied.  


	III.  Additional considerations

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, except as indicated above, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for hypertension is granted.

Service connection for a disorder manifested by leg cramps is denied.


REMAND

The Veteran also asserts service connection is warranted for a low back disability.  In a March 2007 statement, Dr. G.J.P, M.D., related the Veteran had been seen in his office for more than three years.  He asserted the Veteran was being treated for chronic back pain throughout that time.  He commented the Veteran's pain dated to his service in Vietnam and appeared to be directly related to the injuries the Veteran sustained in service.  

In its March 2010 remand, the Board directed the Veteran be afforded a VA orthopedic examination, to include an opinion whether any current low back disorder is related to service.  In addition, the examiner was to address the opinion rendered by Dr. P.  

The Board acknowledges that the April 2010 VA examination report included the requested opinion.  However, although the examiner report summarized the report from Dr. P., she failed to assess its conclusion, as directed by the Board.  

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Veterans Appeals (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Send the claims folder to the examiner who conducted the April 2010 VA examination.  Request she specifically address the opinion of Dr. P. in March 2007 to the effect the Veteran's back problems are related to his in-service injuries.  If the examiner is not available, schedule a VA orthopedic examination to determine the nature and etiology of the Veteran's low back disability (if needed).  The examiner is requested to furnish an opinion (which addresses the conclusion of Dr. P.) concerning whether it is at least as likely as not (50 percent probability or more) that the current low back disability is related to the Veteran's in-service complaints.  The rationale for any opinion should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

2.  Following completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


